UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4555
ERIC KEITH DUNMIRE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-99-124)

                      Submitted: January 19, 2001

                      Decided: February 6, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Keith Loren Kimball, COLGAN & KIMBALL, Virginia Beach, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, James
Ashford Metcalfe, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. DUNMIRE
                              OPINION

PER CURIAM:

   Eric Keith Dunmire appeals the denial of his motion to suppress all
evidence against him in connection with his plea of guilty to one
count of being a felon in possession of a firearm, 18 U.S.C.A.
§ 922(g)(1) (West 2000). We affirm.

   In reviewing a motion to suppress, we review the legal conclusions
de novo, Ornelas v. United States, 517 U.S. 690, 699 (1996), and the
factual findings for clear error, United States v. Rusher, 966 F.2d 868,
873 (4th Cir. 1992), taken in the light most favorable to the party pre-
vailing below. United States v. Seidman, 156 F.3d 542, 547 (4th Cir.
1998). On appeal, Dunmire argues that police lacked reasonable sus-
picion to stop him for questioning in connection with a series of
crimes committed in the area in which he was driving, in that he had
committed no present crime or traffic offense to warrant the stop.
However, police may stop an individual briefly for questioning based
on reasonable suspicion that they are wanted in connection with prior
felonies. United States v. Hensley, 469 U.S. 221, 229 (1985). The dis-
trict court’s factual findings that Dunmire was driving evasively, late
at night, in the area where the crimes under investigation had been
committed, and that he and his vehicle matched the descriptions vic-
tims of the crimes provided police, were sufficient to justify a finding
of reasonable suspicion necessary to stop Dunmire in connection with
those prior crimes. Accordingly, we find there was reasonable suspi-
cion sufficient to justify the investigative stop of Dunmire.

   Alternatively, Dunmire contends that the stop escalated into a sei-
zure without probable cause, in that police surrounded his car and
physically blocked his ability to drive away with a police vehicle,
thereby preventing him from leaving, and questioned him for approxi-
mately ten minutes. However, this Court has previously held that
police may block a vehicle’s progress without converting a stop based
on reasonable suspicion into a seizure or arrest requiring probable
cause. United States v. Manbeck, 744 F.2d 360, 377 (4th Cir. 1984).
Furthermore, a defendant cannot credibly contend that the duration of
a proper stop converted the stop into an unlawful seizure where, as
here, the defendant’s own conduct delayed conclusion of the stop.
                      UNITED STATES v. DUNMIRE                      3
United States v. Sharpe, 470 U.S. 675, 686 (1985). The district
court’s findings that Dunmire was evasive and uncooperative during
his questioning indicate that the police were justified in prolonging
the investigative stop, and therefore no probable cause was required
for them to do so. Finding no reversible error, we affirm the district
court’s denial of Dunmire’s motion to suppress. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

                                                         AFFIRMED